Citation Nr: 1432817	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from February 14, 2006 to February 12, 2010, and a rating in excess of 50 percent beginning February 12, 2010, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to June 1978 and from January 1979 to April 1987.  He is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regards to the Veteran's claim for an initial rating in excess of 30 percent from February 14, 2006 to February 12, 2010, and a rating in excess of 50 percent beginning February 12, 2010, for posttraumatic stress disorder (PTSD), he has asserted his current symptom of PTSD have worsened since the last VA examination in April 2010.  The Veteran has also submitted a February 2013 private psychological examination that indicates that the Veteran's symptoms may have worsened.

With regards to the Veteran's claim for an increased rating for bilateral hearing loss, the Veteran has also asserted that his hearing has deteriorated since the last VA examination in April 2010.

As it has been more than four years since the Veteran has been provided with VA examinations concerning his conditions and as he has asserted a worsening of both conditions, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected degenerative PTSD and bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any identified VA or private medical reports not already of record and associate them with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and note that review in the examination report.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The psychiatrist should render specific findings as to the existence, extent, and frequency of all symptoms of the Veteran's service-connected psychiatric disability.  The examiner also should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's service-connected psychiatric disability.  The psychiatrist should provide an assessment of the severity of the Veteran's service-connected psychiatric disability, specifically commenting upon the impact of the disability on his social and occupational functioning. 

3.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service connected bilateral hearing loss disability.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must consider the Veteran's statements regarding the incurrences of his hearing loss symptoms.

4.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



